 

EXHIBIT 10.5.1

 

 



 

 

YRC WORLDWIDE INC.



FOURTH AMENDED AND RESTATED
DIRECTOR COMPENSATION PLAN

On February 28, 2020 (the “Effective Date”), the Board adopted this Fourth
Restatement of the February 11, 2019 Third Restatement of the Plan, which was
originally effective August 30, 2011.

This Director Compensation Plan (this “Plan”) of YRC Worldwide Inc., a Delaware
corporation (the “Company”), is adopted effective as of the date first set forth
above and amends, restates and replaces any and all prior plans relating to the
compensation payable to the Company’s Board, provided, however, that the
provisions of Section 5 shall only apply to RSUs that are granted following the
Effective Date and, for the avoidance of doubt, RSUs granted prior to the
Effective Date shall be governed by the version of the Plan as in effect as of
the date of grant applicable to those shares.

1.DEFINITIONS, ADMINISTRATION AND CONSTRUCTION.

 

(a)

The following capitalized terms used in this Plan shall have the following
meanings given to each of them in this Section 1(a):

“Board” means the Board of Directors of the Company.

“Committee” means any committee of the Board.

“Common Stock” means Company Common Stock, $0.01 par value per share.

“Compensation Committee” means the Compensation Committee of the Board.

“Equity Award” means an award of Common Stock or Common Stock derivatives to a
Participant pursuant to the terms of this Plan and any equity incentive plan
maintained by the Company, including the YRC Worldwide Inc. 2011 Incentive and
Equity Award Plan and the YRC Worldwide Inc. 2019 Incentive and Equity Award
Plan.

“Participant” means a member of the Board who is not an employee of the Company.

“Restricted Stock Units” or “RSUs” are a form of Equity Award and shall have the
same meaning as in the YRC Worldwide Inc. 2019 Incentive and Equity Award Plan.

“Secretary” means the Secretary of the Company.

 

(b)

The Compensation Committee shall administer this Plan.  The Compensation
Committee may adopt rules for the administration of this Plan as it may deem
necessary or advisable.  The Compensation Committee has full and absolute

 

--------------------------------------------------------------------------------

 

 

discretion in the exercise of each and every aspect of the rights, power,
authority and duties retained or granted it under this Plan, including the
authority to determine all facts, to interpret this Plan, to apply the terms of
this Plan to the facts determined, to make decisions based upon those facts and
to make any and all other decisions required of it by this Plan, such as the
right to benefits, the correct amount and form of benefits, the determination of
any appeal, the review and correction of the actions of any prior administrative
committee, and the other rights, powers, authority and duties specified in this
paragraph and elsewhere in this Plan.  Notwithstanding any provision of law, or
any explicit or implicit provision of this document, any action taken, or
finding, interpretation, ruling or decision made by the Compensation Committee
in the exercise of any of its rights, powers, authority or duties under this
Plan shall be final and conclusive as to all parties, including without
limitation all Participants, former Participants and beneficiaries, regardless
of whether the Compensation Committee or one or more of its members may have an
actual or potential conflict of interest with respect to the subject matter of
the action, finding, interpretation, ruling or decision.  No final action,
finding, interpretation, ruling or decision of the Compensation Committee shall
be subject to de novo review in any judicial proceeding.  No final action,
finding, interpretation, ruling or decision of the Compensation Committee may be
set aside unless it is held to have been arbitrary and capricious by a final
judgment of a court having jurisdiction with respect to the issue.

 

(c)

Except as expressly stated to the contrary, references in this Plan to
“including” mean “including, without limitation” and to “persons” mean natural
persons and legal entities.

2.RETAINERS.

 

(a)

From time to time, the Board (or at its direction, the Compensation Committee)
may set retainers for Participants for their service as a member of the Board or
one or more of the Board’s Committees.  The current retainers for Participants
are listed on Exhibit A.

 

(b)

Annual retainers shall be paid in advance in quarterly installments on
January 1, April 1, July 1 and October 1 (or on the first business day
immediately following such payment date).  A Participant who joins the Board
mid-term shall receive a pro-rated retainer based on the number of days
remaining in his/her initial term.  The initial payment shall be made as soon as
administratively practicable following the Participant’s commencement as a
member of the Board.

3.MEETING FEES AND EXPENSE REIMBURSEMENTS.

No additional compensation shall be paid for attending or participating in Board
or Committee meetings.  Participants will be reimbursed for reasonable business
expenses, including travel expenses, incurred in the performance of their duties
for the Company, including, without limitation, traveling to meetings.

2



 

 

 



--------------------------------------------------------------------------------

 

4.EQUITY AWARDS.

From time to time, the Board (or at its direction, the Compensation Committee)
may make grants of Equity Awards to Participants as compensation for their
service on the Board with such terms and conditions as are stated in the
grant.  The grant shall be made pursuant to this Plan and any equity incentive
plan maintained by the Company pursuant to which the Common Stock is authorized
to be issued.

5.RESTRICTED STOCK UNITS.

 

(a)

Generally.  This Section 5, except as expressly specified otherwise, applies
only with respect to RSUs granted on or after the Effective Date.

 

(b)

Grants.  On such date as determined by the Board in 2019 and each year
thereafter (“Grant Date”), each Participant shall receive a grant of that number
of RSUs equal to $60,000 divided by the average closing price for the 30-day
period immediately preceding the Grant Date.  In addition to the annual grant
described in the preceding sentence, the Board (or at its discretion, the
Compensation Committee) may make such additional grants from time-to-time upon
whatever terms it deems appropriate.

 

(c)

Vesting.  The RSUs granted following the Effective Date shall be fully vested as
of the Grant Date.  An RSU that has satisfied the vesting terms described herein
is referred to as a “Vested RSU”.

 

(d)

Deferral Elections.  Pursuant to a written election (a “Deferral Election”), a
Participant may defer delivery of all or a portion of the shares of Common Stock
underlying the RSUs beyond the three-year delivery date set forth below, in
accordance with this Section 5 and the rules prescribed by the Compensation
Committee.  The Company (or its designee) shall maintain an account for each
Participant to record any Deferral Election made with respect to RSUs.  All
Deferral Elections must be delivered to the Secretary.  Commencing with any RSUs
that are granted for services performed in any fiscal year that commences in
calendar year 2020 or later, (i) any prior Deferral Elections shall cease to
apply to any such RSUs and (ii) a Participant shall only be allowed to make a
Deferral Election with the express consent of the Committee.

 

(i)

Deferral Election.  Except as otherwise provided in this Section 5, a Deferral
Election with respect to RSUs must be made not later than the close of the
Participant’s taxable year immediately preceding the service year for which the
RSUs are granted as compensation (or such other time as permitted under Section
409A of the Internal Revenue Code of 1986, as amended, and any applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder
(“Section 409A”)).  For example, a Director’s Deferral Election for any RSUs
granted in 2020 as compensation for services rendered in 2020, must be made no
later than December 31, 2019.  A Participant’s Deferral Election may be changed
at any time prior to the last permissible date for making the Deferral

3



 

 

 



--------------------------------------------------------------------------------

 

 

Election, and shall thereafter be irrevocable.  A form of the Deferral Election
is included in Exhibit B.

 

(ii)

First Year of Eligibility.  In the case of the first year in which a director
becomes eligible to participate in the Plan, the director may make an initial
Deferral Election within 30 days after the director first becomes eligible to
participate.  Such election shall only apply with respect to RSUs relating to
services performed after the election.  Whether a Participant is treated as
newly eligible for participation under this Plan shall be determined in
accordance with Section 409A, including: (i) rules that treat all elective
deferral account balance plans as one plan, and (ii) rules that treat a
previously eligible director as newly eligible if his/her benefits had been
previously distributed or if he/she has been ineligible for 24 months.

 

(iii)

Evergreen Election.  A Participant may elect that his/her Deferral Election for
an upcoming year will continue in effect for subsequent years until modified by
the Participant (an “Evergreen Election”).  If a Participant makes an Evergreen
Election, the Participant may unilaterally modify such Deferral Election (to
either terminate, increase or decrease the portion of his future RSUs which are
subject to deferral) by providing a written modification of the Deferral
Election to the Secretary.  The modification shall become effective as of the
first day of January following the date such written modification is received by
the Secretary or sooner if permitted under the special thirteen month
election.  

 

(iv)

Subsequent Deferral Election.  A Participant shall be entitled to delay the
delivery of shares of Common Stock underlying the RSUs pursuant to his initial
Deferral Election (a “Subsequent Deferral Election”) provided: (1) the
Subsequent Deferral Election does not take effect until at least twelve (12)
months after the date on which the Subsequent Deferral Election is made, (2) if
the Subsequent Deferral Election relates to a payment event other than the death
or Disability of the Participant, the Subsequent Deferral Election defers
payment for a period of at least five (5) years from the date such payment would
otherwise have been made but for such Subsequent Deferral Election, and (3) if
the Subsequent Deferral Election relates to a payment at a specified time or
pursuant to a fixed schedule, the Subsequent Deferral Election is made not less
than 12 months before the date the payment is scheduled to be paid.

 

(e)

Delivery of Shares.  The Company shall deliver one share of Common Stock for
each Vested RSU, as described below:

 

(i)

RSUs Granted After the Effective Date.  If the Participant does not timely elect
to further defer delivery of the shares of Common Stock underlying the Vested
RSUs pursuant to (ii) below, the Company shall deliver to the Participant one
share of Common Stock for each Vested RSU on the earlier of the Participant’s
separation from service with the Board, death, Disability, Change in Control, or
the third anniversary of the Grant

4



 

 

 



--------------------------------------------------------------------------------

 

 

Date (each a “Payment Event”).  Actual delivery of the Common Stock shall be
made within 90 days of the Payment Event, if such Payment Event is a separation
from service, death, Disability, or the third anniversary of the Grant
Date.  Upon a Change in Control, delivery of the Common Stock shall occur on the
date of the Change in Control.  

 

(ii)

RSU Deferral Election.  If a Participant timely elects to defer delivery of the
shares of Common Stock underlying the Vested RSUs pursuant to a Deferral
Election on file with the Company’s Secretary, the Company shall deliver to the
Participant one share of Common Stock for each Vested RSU for which a Deferral
Election has been made on the earlier of either:

 

(1)

the Participant’s separation from service, death, Disability, Change in Control;
or

 

(2)

the Participant’s separation from service, death, Disability, Change in Control
or the date specified by the Participant in his/her Deferral Election, which
date must be a specified date later than the third anniversary of the Grant Date
(each of the above a “Deferred Payment Event”).  

Actual delivery of the Common Stock shall be made within 90 days of the Deferred
Payment Event, if such Deferred Payment Event is a separation from service,
death, Disability, or a specified date elected by the Participant.  Upon a
Change in Control, delivery of the Common Stock shall occur on the date of the
Change in Control.

 

(iii)

Change in Control.  Notwithstanding the foregoing, if the Participant’s RSUs are
not exempt from Section 409A (x) the Company shall not deliver shares of Common
Stock upon a Change in Control, unless the Change in Control also constitutes an
event described in Section 409A(a)(2)(A)(v) and the Treasury Regulations
thereunder and (y) and the Payment Event is the Participant’s separation from
service, and the Participant is a “specified employee” for purposes of Section
409A(a)(2)(B)(i), then the Company shall not deliver shares of Common Stock
until the date which is six months following the separation from service (or, if
earlier, the date of death of the Participant), to the extent required to avoid
the excise tax under Section 409A.

 

(f)

Dividend Equivalents.  If the Company declares a cash dividend on its Common
Stock, the Company shall credit to a bookkeeping account established for each
Participant an amount equal to the cash value of the dividend that would have
been paid to the Participant if each RSU (whether vested or unvested) was a
share of Common Stock held by the Participant (“Dividend Equivalents”).  No
interest or other additions shall be earned on amounts credited to such Dividend
Equivalent account.  Dividend Equivalents shall be paid at the same time as the

5



 

 

 



--------------------------------------------------------------------------------

 

 

delivery date of the shares of Common Stock underlying the Vested RSUs to which
the accrued Dividend Equivalents relate.

 

(g)

Beneficiary.  If a Participant dies prior to the shares of Common Stock being
delivered to the Participant pursuant to 5(e)(i) and (ii) above, the Company
shall pay any amounts deferred under this Plan to the beneficiary or
beneficiaries, if any, that the Participant designates to the Secretary in
writing during the Participant’s lifetime.  During his/her lifetime, the
Participant may revoke or change any designation of beneficiary by delivering
the revocation or designation in writing to the Secretary.  If no beneficiary is
designated or survives the Participant, then the accounts shall be issued and
paid to the Participant’s surviving spouse (or, if none, personal
representative).  Any payment under this Section 5(g) shall be made no later
than 60 days after the Participant’s death.

 

(h)

Unfunded.  The Participant understands that all deferrals hereunder (i.e., the
balance of his/her accounts) are unfunded, will be represented by appropriate
bookkeeping entries and any such amounts due the Participant shall be unsecured,
general obligations of the Company.

 

(i)

409A.  This Section 5 and any Equity Award agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements of Section 409A.  Neither the Company nor its directors, officers,
executives, or advisers shall be held liable for any taxes, interest, penalties
or other monetary amounts owed by a Participant as a result of the application
of Section 409A.  Notwithstanding anything in this Plan or any Equity Award
agreement to the contrary, all payments and benefits under this Plan that would
constitute non- exempt “deferred compensation” for purposes of Section 409A and
that would otherwise be payable or distributable hereunder by reason of the
Participant’s separation from service on the Board, will not be payable or
distributable to the Participant unless the circumstances giving rise to such
separation from service meet any description or definition of “separation from
service” in Section 409A (without giving effect to any elective provisions that
may be available under such definition).  If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service.”

6.GENERAL.

 

(a)

Except by the laws of descent and distribution if a Participant dies, the rights
and benefits of this Plan may not be assigned or otherwise transferred.  A
Participant shall cease to be a Participant under this Plan upon the
Participant’s termination of his/her directorship with the Company whether by
death, disability, retirement, resignation or removal.

 

(b)

Any notice to the Company that this Plan requires shall be in writing, addressed
to the Secretary and be effective when the Secretary receives the notice.

6



 

 

 



--------------------------------------------------------------------------------

 

 

(c)

This Plan and any determination or action taken respecting this Plan shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to its law of conflicts of law.

 

7



 

 

 



--------------------------------------------------------------------------------

 

Exhibit A

Annual Retainers

Board membership = $190,000 ($300,000 for the Chairperson of the Board)

 

A-1

--------------------------------------------------------------------------------

 

Exhibit B

ANNUAL DIRECTOR EQUITY DEFERRAL ELECTION FORM

To the Secretary of YRC Worldwide Inc.:

I understand that if I do not elect to defer the receipt of the shares of Common
Stock underlying the Restricted Stock Units awarded to me, I will receive those
shares on the first business day following the third anniversary of the Grant
Date.  

Understanding the above, I irrevocably elect to defer delivery of the following
percentage of shares of Common Stock underlying the Restricted Stock Units
awarded to me for the 12-month Board term beginning in

(enter year) and all subsequent Board terms (i.e., “Evergreen Election”): 100%
or

___%

I further elect to receive my deferred shares of Common Stock underlying the
Restricted Stock Units upon the earliest of either (select one):

_______ (i) my death, (ii) my Disability, (iii) my separation from service with
the Board for any reason, or (iv) upon a Change in Control; or

_______ (i) my death, (ii) my Disability, (iii) my separation from service with
the Board for any reason, (iv) a Change in Control, (v) or the following date
(which date must be a date later than the third anniversary of the Grant Date):

_______________________________

Notwithstanding the foregoing, this Deferral Election is subject to the terms of
the Plan and will not be effective if it is not made in accordance with the
terms of the Plan and Section 409A.  All terms defined in the YRC Worldwide Inc.
Director Compensation Plan have the same meaning when used in this Deferral
Election form.

Signature:

Print Name:  

Date:

Accepted:

YRC Worldwide Inc.

Signature: _________________________

Secretary

Date:  ____________________________

B-1